      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


ARCHER DANIELS MIDLAND                                    *      CIVIL ACTION
COMPANY, et al.
                                                          *      NO. 2:19-cv-10525
                                                                 c/w 19-10925;19-11813
VERSUS
                                                          *      JUDGE VANCE
M/T AMERICAN LIBERTY, her engines,
Boilers, tackle, furniture, apparel, appurtenances,       *      MAG. ROBY
etc., in rem
                                                                 PERTAINS TO
*      *       *       *       *      *       *       *   *      19-10925

                   CONTINENT MARITIME, S.A. PANAMA’S VERIFIED
                    ANSWER, CLAIM AND THIRD-PARTY DEMAND

       NOW INTO COURT, through undersigned counsel, comes Continent Maritime, S.A.,

Panama (“Continent Maritime”), and for its Answer to the Verified Complaint for Exoneration

from or Limitation of Liability of American Petroleum Tankers X, LLC (“American Petroleum”),

in personam, and Crowley Global Ship Management, Inc. (“Crowley”), in personam, as well as

Continent Maritime’s claim in the Limitation Action and Third-Party Demand against the M/T

AMERICAN LIBERTY, in rem, representing as follows:

                                            ANSWER

                                          FIRST DEFENSE

       American Petroleum and Crowley’s Complaint fails to state a claim upon which relief can

be granted.

                                      SECOND DEFENSE

       The security posted by American Petroleum and Crowley is legally insufficient, and


                                                  1
      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 2 of 10




limitation should be denied because the fund is inadequate, or, alternatively, American Petroleum

and Crowley should be ordered to increase the limitation fund to comply with the requirements of

Rule F(1) of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset

Forfeiture Actions (“Supplemental Admiralty Rules”).

                                         THIRD DEFENSE

        For answer to the allegations of American Petroleum and Crowley’s Complaint in

Limitation, Continent Maritime:

        States that Articles 1 and 2 do not contain allegations of fact for which an answer is

required; however, if an answer is required, Continent Maritime does not contest the jurisdiction

of, or venue in, this Honorable Court;

        Admits Article 3;

        Denies Articles 4 and 5 for lack of sufficient information to justify a belief in the truth

therein;

        Denies Article 6, except it admits the M/T AMERICAN LIBERTY struck Continent

Maritime’s vessel, the M/V EVER GRACE, causing significant damage to the M/V EVER

GRACE;

        Denies Article 7 for lack of sufficient information to justify a belief in the truth therein;

        Admits Articles 8, 9, 10 and 11;

        Denies Articles 12, 13 and 14 for lack of sufficient information to justify a belief in the

truth therein;

        Denies Articles 15, 16, 17 and 18;

        Admits Article 19;


                                                   2
      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 3 of 10




       Denies Articles 20 and 21;

       States that Articles 22, 23 and 24 do not contain allegations of fact for which an answer is

required; however, if an answer is required, Continent Maritime maintains that the limitation fund

is inadequate.

       Denies the prayer for relief.

                                       FOURTH DEFENSE

       Continent Maritime reserves the right to seek indemnity and/or contribution from

American Petroleum and Crowley for all personal injuries, wrongful death and other damages

allegedly occurring as a result of the incident which forms the basis of this case, to the extent such

claims have been or may be brought against Continent Maritime and/or the M/V EVER GRACE,

in rem, after the deadline for filing claims has elapsed in this proceeding.

                                        FIFTH DEFENSE

       Continent Maritime maintains that American Petroleum and Crowley did not exercise due

diligence and did not take the proper steps to make the M/T AMERICAN LIBERTY seaworthy in

all respects and failed to comply with applicable safety rules.

                                        SIXTH DEFENSE

       Continent Maritime maintains that the M/T AMERICAN LIBERTY’s allision with the

M/V EVER GRACE on 16 May 2019, and all damages arising from this casualty, were the result

of negligent acts and/or omissions of American Petroleum and/or Crowley that were within the

privity and knowledge of American Petroleum and/or Crowley.

                                       SEVENTH DEFENSE

       Continent Maritime maintains that American Petroleum and/or Crowley had privity and


                                                  3
       Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 4 of 10




knowledge of all acts of negligence of the M/T AMERICAN LIBERTY’s master, officers and

crew, their employees and their agents as well as all unseaworthy conditions of the M/T

AMERICAN LIBERTY that resulted in the M/T AMERICAN LIBERTY’s allision with the M/V

EVER GRACE on 16 May 2019, and all damages arising from this casualty and, therefore, neither

American Petroleum nor Crowley can avail themselves of limitation of liability in this matter.



          CLAIM AND THIRD-PARTY DEMAND OF CONTINENT MARITIME

        AND NOW, Continent Maritime, as the owner of the M/V EVER GRACE, asserts this

Claim against American Petroleum and Crowley, in personam, and its Third-Party Demand against

the M/T AMERICAN LIBERTY, in rem, and respectfully avers:

                                                  I.

        This is an admiralty and maritime claim within the meaning of 28 U.S.C. §1333 and Rule

9(h) of the Federal Rules of Civil Procedure.

                                                  II.

        Venue is proper in this judicial district because the events giving rise to this claim occurred

in this district.

                                                 III.

        Continent Maritime is a foreign corporation and was and is the owner of the M/V EVER

GRACE, a 229-meter-long, 32-meter breadth bulk carrier, flying the flag of the Bahamas, which

at all pertinent times was properly and staunchly moored at Archer Daniels Midland Company’s

(“ADM”) grain elevator facility in Reserve, Louisiana (approximately Mile 139 AHP).




                                                  4
      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 5 of 10




                                                IV.

       Made Third-Party Defendant is the M/T AMERICAN LIBERTY, in rem, a 183.31 meter

long, 32.2 meter breadth, chemical oil tanker flying the flag of the United States of America,

bearing IMO No. 9763851, which at all times pertinent was and is owned and/or operated by

American Petroleum and Crowley.

                                                 V.

       At or around 2030 hours on 16 May 2019, the M/T AMERICAN LIBERTY left its berth

at Marathon Petroleum’s Garyville Refinery, approximately Mile 140 AHP in the Lower

Mississippi River, heading downriver.

                                                VI.

       Upon information and belief, shortly after leaving Marathon Petroleum, or as it was leaving

the berth, the M/T AMERICAN LIBERTY lost control and/or lost engine power, and veered off

course, causing the vessel to allide with numerous facilities and vessels along the river.

                                                VII.

       Without warning to the M/V EVER GRACE and due to no fault of the M/V EVER

GRACE, at approximately 2045 hours on 16 May 2019, as the M/T AMERICAN LIBERTY was

drifting downriver out of control, it allided with, inter alia, the M/V EVER GRACE and the ADM

facility, as the M/V EVER GRACE was loading cargo at the ADM facility, causing significant

damages to both the M/V EVER GRACE and ADM facility.

                                               VIII.

       As a result of the allision, the M/V EVER GRACE sustained substantial hull damage and

other physical damages that will require the vessel to undergo permanent repairs. Further, as a


                                                 5
      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 6 of 10




result of the AMERICAN LIBERTY’s allision with the M/V EVER GRACE, Continent Maritime

and the M/V EVER GRACE, in rem, has sustained significant damages, including, but not limited

to, loss of charter hire, loss of use, consequential damages, bunker expenses incurred during

periods of delay and repair, survey costs, assist tugs and pilot expenses, salvage expenses, as well

as other related expenses and damages that will be proven at trial. For purposes of the present

verified claim and demand, Continent Maritime currently estimates its damages at approximately

$1,500,000.00.

                                                IX.

       American Petroleum, in personam, and Crowley, in personam, as owners, operators and

technical managers of the M/T AMERICAN LIBERTY, as well as the M/T AMERICAN

LIBERTY, in rem, are liable to Continent Maritime for the damages sustained to the M/V EVER

GRACE, as well as other damages identified above which were all caused solely by the fault,

neglect, and/or lack of due care on the part of American Petroleum, in personam, and Crowley, in

personam, as well as the unseaworthiness of the M/T AMERICAN LIBERTY, all of which was

in the privity and knowledge of American Petroleum, in personam, and Crowley, in personam,

including but not limited to:

       1)      Operating the M/T AMERICAN LIBERTY in a negligent and/or unseaworthy

manner;

       2)      Operating the M/T AMERICAN LIBERTY without a properly trained and

competent crew;

       3)      Failure to use a sufficient number of and/or appropriate types of mooring and/or

tug lines, having adequate strength and in proper condition, to securely bring the M/T AMERICAN


                                                 6
      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 7 of 10




LIBERTY into the river and out of its berth;

          4)     Failure to use an adequate number of tugboats of sufficient horsepower to maintain

the M/T AMERICAN LIBERTY as it was leaving its berth;

          5)     Failure of the captain and crew of the M/T AMERICAN LIBERTY to properly

navigate and control the vessel;

          6)     Failure of the captain and crew to exercise reasonable care in the operation of the

M/T AMERICAN LIBERTY;

          7)     Failure of the captain and crew of the M/T AMERICAN LIBERTY to take the

necessary evasive maneuvers to avoid allision with the M/V EVER GRACE;

          8)     Failure to ensure that the M/T AMERICAN LIBERTY was in all respects fit and

seaworthy for its intended purpose and use;

          9)     Negligence of the Pilot in the conning of the M/T AMERICAN LIBERTY; and

          10)    Other acts of negligence and/or unseaworthiness to be established at trial of this

matter.

                                                 X.

          American Petroleum, in personam, and Crowley, in personam, as owners, operators and

technical managers of the M/T AMERICAN LIBERTY, and the M/T AMERICAN LIBERTY, in

rem, are presumed to be at fault in this allision, all as provided for under the application of the

Oregon Rule and/or the Louisiana Rule.

                                                 XI.

          As a result of the allision, Continent Maritime has a preferred maritime lien on the M/T

AMERICAN LIBERTY, in rem, and a right to arrest said vessel to perfect its preferred maritime


                                                  7
      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 8 of 10




lien under Rule C of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure.

                                                  XII.

        Upon information and belief, the M/T AMERICAN LIBERTY is now, or will during the

pendency of this action be, afloat on the navigable waters of the United States within the jurisdictional

limits of this Honorable Court. Continent Maritime is, therefore, entitled to, and hereby prays for, an

order pursuant to Rule C instructing the Clerk of this Court to issue a Warrant of Arrest directing the

United States Marshal for this district to arrest the M/T AMERICAN LIBERTY, and to retain said

vessel in his custody and control until such time as the defendants post security in an adequate amount

and appropriate form to obtain the vessel’s release, failing which, the said vessel should be

condemned and sold to satisfy Continent Maritime’s claims herein.

                                                 XIII.

        On or about 3 June 2019, as a result of the Allision described above, Continent Maritime

received a Letter of Undertaking (“LOU”) from the M/T AMERICAN LIBERTY’s P&I insurer,

Steamship Mutual Underwriting Association Limited, which LOU stands as substitute security for

the M/T AMERICAN LIBERTY, in rem, as though the vessel had been arrested under process issued

by this Honorable Court, and had been released upon the filing of appropriate security, all as provided

for in Supplemental Admiralty Rule E.

                                                 XIV.

        As a result of defendants’ negligence and unseaworthiness, Continent Maritime is entitled

to a judgment against the defendants for the full amount of Continent Maritime’s damages,

including, but not limited to, the cost to repair the M/V EVER GRACE, as well as all consequential


                                                   8
      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 9 of 10




damages, delay, disruption, survey costs, salvage expenses and all other related expenses, costs

and pre-judgment interest and other damages that will be proven at trial.

                                                XV.

       Based on the foregoing, Continent Maritime is entitled to a judgment holding defendants,

American Petroleum, in personam, Crowley, in personam, and the M/T AMERICAN LIBERTY,

in rem, jointly and severally liable for all damages sustained by Continent Maritime as described

herein, plus all expenses, attorneys’ fees and pre and post-judgment interest on all sums awarded.

       WHEREFORE, considering the foregoing, Continent Maritime, S.A., Panama, prays:

       1.      Its Answer be deemed good and sufficient;

       2.      Its claim be allowed and recognized by this Court;

       3.      That Third-Party Defendant, the M/T AMERICAN LIBERTY, in rem, be

summoned to appear and answer, all and singular, the allegations set forth above;

       4.      That process in due form of law be issued pursuant to Rule C of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil

Procedure, and that the M/T AMERICAN LIBERTY, in rem, be arrested and held to satisfy

Balkan’s claims, plus interest, costs and attorneys’ fees;

       5.      That after due proceedings, this Honorable Court deny exoneration from and

limitation of liability to American Petroleum and Crowley, and enter judgment in favor of

Continent Maritime, and against American Petroleum Tankers X, LLC, in personam, Crowley

Global Ship Management, Inc., in personam, and the M/T AMERICAN LIBERTY, in rem, in

solido, to pay Continent Maritime the full measure of its damages in this case, including pre and

post judgment interest and all court costs, and dismissing the Limitation Complaint seeking


                                                 9
      Case 2:19-cv-10525-EEF-JVM Document 34 Filed 08/14/19 Page 10 of 10




exoneration from or limitation of liability, without American Petroleum and/or Crowley having

the benefits of the Limitation of Liability Act;

         6.       That the M/T AMERICAN LIBERTY be condemned and sold to satisfy any

judgment awarded by the Court herein; and

         7.       For all such other relief that justice and the nature of the case will allow.

                                                 Respectfully submitted,
                                                 MURPHY, ROGERS, SLOSS,
                                                  GAMBEL & TOMPKINS


                                                 /s/ Peter B. Sloss

                                                 Peter B. Sloss ( 17142)
                                                 psloss@mrsnola.com
                                                 Timothy D. DePaula (31699)
                                                 tdepaula@mrsnola.com
                                                 701 Poydras Street, Suite 400
                                                 New Orleans, LA 70139
                                                 Telephone: (504) 523-0400
                                                 Facsimile : (504) 523-5574
                                                 Attorneys for Continent Maritime, S.A., Panama




4836-8041-4880, v. 1




                                                    10
